Citation Nr: 9914217	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-11 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to restoration of service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).

The Board notes that the veteran filed a timely notice of 
disagreement to the RO's August 1997 rating decision which 
assigned a 20 percent evaluation for his low back disability.  
The veteran disagreed with the effective date of service 
connection and with the assigned rating.  However, the RO 
apparently has not provided the veteran with a statement of 
the case regarding these issues.  Furthermore, in November 
1997, the veteran claimed that right and left leg, upper 
back, and neck disabilities were secondary to his low back 
disability.  As these issues have not been prepared for 
appellate review, the Board refers them to the RO for 
appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The August 1997 rating decision which granted service 
connection for a low back disability applied the correct 
statutory and regulatory provisions to the evidence of record 
and was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

The requirements for severance of service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.105, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO initially granted service connection for a low back 
disability in August 1997 and assigned a 20 percent 
evaluation effective from March 1996.  Thereafter, an April 
1998 rating decision proposed to sever service connection.  
The veteran expressed his disagreement with the proposed 
severance; however, the RO severed service connection for a 
low back disability in July 1998, effective from September 
30, 1998.  Therefore, the issue before the Board is whether 
the rating decision which originally granted service 
connection was clearly and unmistakably erroneous, with the 
burden of proof being upon the government.  See 38 C.F.R. 
§ 3.105(d) (1998).

In Russell v. Principi, 3 Vet.App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims set forth 
a three-pronged test to determine whether clear and 
unmistakable error was present in a prior determination: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

Clear and unmistakable error also has been defined as the 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 (1991).  The 
mere misinterpretation of facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet.App. 251, 
253 (1991).  The error must be one which would have 
manifestly changed the outcome at the time that it was made.  
Kinnamen v. Derwinski, 4 Vet.App. 20, 26 (1993).  "It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet.App. 40, 43 (1993).

At the time of the August 1997 rating decision, the evidence 
of record included service medical records which reflect that 
the veteran complained of back pain in July 1979.  He 
described the pain as being of 2 to 3 weeks' duration and as 
being secondary to basic training.  He also stated that he 
had injured his back while playing basketball before he 
entered service.  An x-ray showed straightening of the normal 
curve of the spine.  At physical therapy clinic, lumbar range 
of motion was limited and there was point tenderness at L3, 
L4, and L5.  The veteran was assessed with mechanical low 
back pain and lumbar strain.  At a visit three days later, he 
said that his back had improved.  In November 1981, the 
veteran complained of low back pain from being kicked during 
an assault; however, no objective findings were made.

Private medical records show that the veteran had fallen in 
February 1976 and injured his back.  He was assessed with 
right sacroiliac strain.  In September 1984, the veteran 
underwent a laminectomy at L4 and excision of a herniated 
extruded disc at L4-L5.  The veteran had injured his back 
while lifting a grain spout at work two months previously.

In May 1989, the veteran provided a history of falling from a 
truck and complained of pain in the lumbar region.  He was 
assessed with paravertebral muscle spasm.  An x-ray showed 
mild degenerative disc disease at L4-L5.  Records from 
October and November 1995 describe the veteran as having 
mechanical lumbar strain syndrome with positive straight leg 
raising test and depressed right ankle jerk with neuralgia.  
MRI and x-ray reports showed anterior and posterior column 
degenerative changes at L4-L5 with lumbar disc degeneration, 
disc asymmetry to the right, and paravertebral bony changes.  
The veteran also had degenerative spondylosis.

In December 1995, the veteran underwent lumbar spine 
reconstruction surgery, described as decompressive lumbar 
laminectomy L4-L5, posterior inner body fusion and Danek 
instrumentation.  The veteran continued to be followed post-
operatively for his back disability through 1997.  At a VA 
examination in April 1996, the veteran provided a history of 
constant low back pain with radiation into the extremities 
and two back surgeries.  Objective findings included 
substantial limitation of motion and the veteran was 
diagnosed with status post laminectomy, diskectomy with 
fusion at L4-L5 level.

In June 1996, the RO found that the veteran's claim of 
entitlement to service connection for a low back disability 
was not well-grounded in that there was no medical opinion 
linking his present back disability with his period of active 
service.  In January 1997, a VA medical examiner reviewed the 
evidence of record and agreed that the veteran's low back 
disability should not be service connected and that the 
herniated disc in 1984 appeared to be the result of the work-
related injury.

The veteran appeared at a hearing before the RO in April 
1997.  He testified that he had injured his back during basic 
training and when a fellow soldier had assaulted him.  He was 
not provided a discharge examination when he left active duty 
but he continued to have problems with his back from 1979 to 
the present.  He explained that he did not seek treatment for 
two years following service because he did not have the 
financial resources.  He then injured his back lifting a 
grain spout at work in 1984.  This injury affected the same 
area of his back as the previous injuries in service.

At a VA examination in May 1997, the examiner opined that, 
based on history and examination, it was probable that the 
veteran had his onset of low back disability in service due 
to the two injuries he had sustained.  The examiner did not 
review the veteran's service medical records and relied upon 
history provided by the veteran, such as falling 12 feet at 
the obstacle course in basic training.  The examiner found 
that either or both of the injuries sustained in service 
could have caused some injury to the disc, such as annular 
tears which eventually led to degeneration.  He did not 
believe that lifting the grain spout would have caused 
sufficient injury to cause a new herniation.

Thereafter, the RO resolved reasonable doubt in favor of the 
veteran and granted service connection for the low back 
disability.  In March 1998, the veteran underwent another VA 
examination and provided substantially the same medical 
history, including the fact that he did heavy construction 
work during the time period between surgeries.  This examiner 
opined that the veteran's low back disability was not related 
to service in any way.  This was based on the fact that there 
was no clear indication of significant in-service symptoms or 
injury.  On the contrary, the disability appeared to be work-
related.  Also, the spondylolisthesis of L4-L5 was a pre-
existing condition and was partially responsible for the 
veteran's first surgery.  Therefore, the veteran's back 
disability which necessitated two surgeries was in no way 
related to his period of active service.

In summary, a review of the evidence demonstrates that the 
original grant of service connection cannot be considered 
clearly and unmistakably erroneous.  At the time of service 
connection, there was evidence of record establishing 
disability in service, current disability, and a relationship 
between the present disability and service, as established by 
a VA examiner.  The RO's subsequent severance of service 
connection appears to have been based upon the March 1998 
opinion of another VA examiner.  However, this examiner made 
his determination based upon evidence that was previously of 
record and available to the RO.  Therefore, the correct facts 
were before the RO at the time when it granted entitlement to 
service connection.  Thus, the Board concludes that the RO 
may not sever service connection by merely reweighing or 
reinterpreting the evidence and facts of record.  
Accordingly, the original grant of service connection was not 
clearly erroneous, and the benefit sought on appeal must be 
granted.


ORDER

Service connection for a low back disability is restored.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

